DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 2/11/2021, in which claims 1-19 are currently pending. The application is a national stage entry of PCT/EP2019/071823, International Filing Date: 08/14/2019 and claims foreign priority to 102018119710.1, filed 08/14/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 2/11/2021. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Upper/lower absorption element(s) in claims 1, 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

-As to claim 1, which reads “two absorption elements for generating photosignals”, the underlined clauses appear unclear as to whether the elements have just the capability of generating currents if the structure is modified or other elements are added to the device, and also whether both of the elements have to generate respective signals/currents or whether the signals are generated by the combination of the elements. For examination purposes, all these options will be considered. 
-Moreover, “for determining a wavelength of radiation” is considered as a mere intended use as no specific elements are claimed in the body of the claim to perform this functionality. 

Claims 2-19 are similarly rejected by virtue of their dependence on claim 1.

-As to claim 6, which reads “…the upper absorption element comprises a semiconductor alloy of the general form AxB1-x, and A and B each characterize alloy partners and x is the proportion of A”, the underlined clauses appear to present antecedence issues.

-As to claim 13, which reads “to calculate the ratio of the signals of the photocurrents and to determine the wavelength of the radiation in consideration of the ratio”, the underlined clauses appear to present antecedence issues.  

-As to claim 15, which reads “ the device according to claim 1, wherein the signal ratio is dependent on the wavelength of the incident radiation”, the underlined clauses appear to present antecedence issues.  




Double Patenting
9- The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10- Claim 1, and at least claims 2-4, 8 and 14, 18-19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over at least claims 1, 4-5, 8, 12 and 15 of Grundmann (U.S. Application N. 17268021, allowed on 9/19/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application merely inconsequentially rephrase the scope of Wang1, reorder its claims and or limitations within the claims.
This is a non-provisional non-statutory double patenting rejection.
Claims of Application 17267993
Claim of Application 17268021
1. (Currently Amended) A device for determining a wavelength of radiation, comprising: 
at least two absorption elements for generating photosignals, wherein the absorption elements are arranged in a layer structure one above the other, wherein the at least two absorption elements include: an upper absorption element as a vertically varying chemical composition, which is characterized by a material gradient in order to set a wavelength-dependent absorption coefficient, and a lower absorption element  is designed to be chemically homogeneous.
1. A device for conducting radiation comprising an absorption element wherein the absorption element has a varying chemical composition along its extension, which composition is characterized by a material gradient in order to vary the energetic position of an absorption edge along the extension of the absorption element, characterized in that the absorption element is arranged on a substrate, wherein a cladding layer is present between the substrate and the absorption element or the substrate is used as the cladding layer.

15. (Currently Amended) A method for spatially resolved spectral analysis, comprising the following steps: a) provision of a waveguide, wherein the waveguide comprises an absorption element and the absorption element has a varying chemical composition along its extension, which composition is characterized by a material gradient in order to vary the energetic position of an absorption edge along the extension of the absorption element, the absorption element is arranged on a substrate, wherein a cladding layer is present between the substrate and the absorption element or the substrate is used as the cladding layer, b) provision of a radiation, wherein the radiation is coupled into the waveguide, c) absorption of radiation portions by the absorption element depending on the chemical composition of the absorption element and properties of the radiation, wherein charge carriers are released in the absorption element due to the absorption, d) detection of the released charge carriers by a photodetector arrangement, wherein a number of N photodetectors are arranged along the waveguide.
2. (Currently Amended) The device wherein the absorption elements 
3. (Currently Amended) The device wherein the absorption elements 
4. (Previously Presented) The device according to claim 1, characterized in that the absorption element comprises a material which is a binary, ternary, or quaternary semiconductor alloy.
4. (Currently Amended) The device claim 1, wherein the material gradient is varied monotonically rising or falling vertically, 
5. (Previously Presented) The device according to claim 1, characterized in that the material gradient along the extension of the absorption element is varied in a monotonously rising or falling manner, wherein the material gradient preferably shows a linear or square dependency on the position along the extension of the absorption element.
8. (Currently Amended) The device claim 1, wherein a material for the absorption elements  consisting o203, (Si, Ge), (Si, Ge)C, (Al, Ga)203, (In, Ga)As, (Al, Ga)As, (In, Ga)N, (Al, Ga)N, (Cd, Zn)O, Zn(O, S), (Al, Ga, In)As, (In, Ga)(As, P), (Al, Ga, In)N, (Mg, Zn, Cd)O, or (Al, Ga, In)203.
12. (Previously Presented) The device according to claim 1, characterized in that a material of the absorption element is selected from a group comprising (Mg,Zn)O, (Si,Ge), (Si,Ge)C, (In,Ga)203, (AI,Ga)203, (In,Ga)As, (AI,Ga)As, (In,Ga)N, (AI,Ga)N, (Cd,Zn)O, Zn(O,S), (AI,Ga,ln)As, (In,Ga)(As,P), (AI,Ga,ln)N, (Mg,Zn,Cd)O, (AI,Ga,ln)(As,P), (AI,In,Ga)N, and/or (AI,Ga,ln)203.
18. (New) The device according to claim 7, wherein the spectral range is at least 200 meV.  
19. (New) The device according to claim 7, wherein the spectral range is at least 300 meV.

8. (Previously Presented) The device according to claim 1, characterized in that the energy position of the absorption edge along the extension of the absorption element is varied over a spectral region of at least 300 meV, preferably at least 400 meV, at least 500 meV.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

11- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


12- Claims 1-12, 16, 18-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (Ultra-low threshold avalanche gain from solar-blind photodetector based on graded-band-gap-cubic-MgZnO, Opt. Express, (23) N. 25 (2015), pp. 32329-32336; cited by Applicants)

As to claims 1-6, 8, 16, Xie teaches a device for determining a wavelength of radiation (Abstract, Sect. Introduction-Experiment-Results, Figs. 1-5), comprising: 
at least two absorption elements; (claim 2) characterized in that wherein the absorption elements comprise at least one semiconductor material; (claims 3, 16) wherein the absorption elements comprise binary, ternary, or quaternary alloys of semiconductors and (claim 16) wherein the binary, ternary, or quaternary alloys of semiconductors are direct semiconductors; (claim 4) wherein the material gradient is varied monotonically rising or falling vertically; (claim 5) wherein the material gradient in the upper absorption element is formed by a vertical variation of the proportions of the alloy partners of a semiconductor alloy; (claim 6) characterized in that wherein: the upper absorption element comprises a semiconductor alloy of the general form AxB1-x, and A and B each characterize alloy partners and x is the proportion of A in the semiconductor alloy which is vertically varied; (claim 8) wherein a material for the absorption elements is selected from a group consisting of (Mg, Zn)O, (In, Ga)203, (Si, Ge), (Si, Ge)C, (Al, Ga)203, (In, Ga)As, (Al, Ga)As, (In, Ga)N, (Al, Ga)N, (Cd, Zn)O, Zn(O, S), (Al, Ga, In)As, (In, Ga)(As, P), (Al, Ga, In)N, (Mg, Zn, Cd)O, or (Al, Ga, In)2O3 (Figs. 1; braded band-gap MgxZn1-x,O layer and MgO or p-Si layer) for generating photosignals (See 112 issues here above), wherein the absorption elements are arranged in a layer structure one above the other (Figs. 1), wherein the at least two absorption elements include: an upper absorption element as a vertically varying chemical composition, which is characterized by a material gradient in order to set a wavelength-dependent absorption coefficient (Introduction Last parag.-Experiment 1st parag., and Fig. 2a for ex. where Mg content varies in the vertical direction of the figure), and a lower absorption element  is designed to be chemically homogeneous (MgO or p-Si layer). 

As to claims 7, 18-19, Xie teaches the device according to claim 1, wherein the upper absorbent element has a monotonically rising or monotonically falling absorption coefficient over a spectral range of at least 100 meV; (claim 18) wherein the spectral range is at least 200 meV; (claim 19) wherein the spectral range is at least 300 meV (Figs. 3 for ex.; responses between 220-280 nm, i.e. 4400-5600 eV, a range of at least 100 meV).

As to claim 9, Xie teaches the device according to, wherein the absorption elements are configured to absorb radiation in a defined wavelength range (Introduction 1st parag. and Results 2nd -3rd parag.; the device is operative in the Deep UV range).  

As to claim 10, Xie teaches the device according to claim 1, wherein: the layer structure comprises a substrate, and the upper absorbent element and the lower absorbent element are arranged on different sides of the substrate (Fig. 2a; MgO is considered as layered between the upper layer of MgZnO and p-Si).  

As to claim 11, Xie teaches the device according to claim 10, wherein the substrate is at least partially transparent to the radiation (any material, other than the theoretical blackbody, is transparent to at least one range of wavelengths).  


As to claim 12, Xie teaches the device according to claim 1, wherein: the layer structure (16) comprises contacts between the absorption elements, and photosignals in the form of photocurrents are measurable between the contacts (Experiment, Results; contact electrodes are used to measure dark currents and photocurrents).  




Claim Rejections - 35 USC § 103
13- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14- Claim 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie.

As to claim 17, Xie teaches the device according to claim 4.
Xie does not teach expressly wherein the material gradient has a linear or quadratic dependence on the vertical position within the upper absorption element.  
However, and based on the Line scan profile variation in Fig. 1-d for ex.; one with ordinary skill in the art would find ranges in the direction of the growth (horizontal) linear variations of the different elements.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Xie so that the material gradient has a linear or quadratic dependence on the vertical position within the upper absorption element, with the advantage of effectively controlling the gradient of density within the graded-band layer. 
15- Claims 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie in view of Krapf et al. (US Patent N. 6157020) and further in view of Nishimura (PGPUB N. 20060043265), both cited by Applicants.

As to claim 13-15, Xie teaches the device of claim 1 which comprises a data processing device (inherent to the results displayed in Xie); (Claim 14) a method for determining a wavelength of radiation comprising: a) providing a device for detecting a wavelength of radiation according to claim 1 (see rejection of claim 1), b) providing radiation, the wavelength of which is to be determined, wherein the radiation is directed onto the device  absorbing a first component of the radiation by way of an upper absorption element  and converting it into a photocurrent signal I1(Figs. 2-3; p. 32332 last parag.; radiation is used onto the device and measured via the photocurrent it generates), d) absorbing a second component of the radiation by way of a lower absorption element and converting it into a photocurrent signal I2 (the same radiation as above is absorbed also by the lower layer, to generate current measured by the electrodes).
Xie does not teach expressly e) determining the wavelength of the radiation taking into consideration the signal ratio I1/I2; (Claim 15) wherein the signal ratio is dependent on the wavelength of the incident radiation; (claims 13) wherein the data processing device is configured to calculate the ratio of the signals of the photocurrents and to determine the wavelength of the radiation in consideration of the ratio.
However, in a similar field of endeavor, Krapf teaches a bispectral em wave detector (Abstract and Figs. 1-9) wherein a system having two different absorption elements (col 2, ll. 6-Col. 3 l 4 and figures 1-2 for ex.; layers Dl and D2) each of which separately delivers a photosignal (Fig. 2b-2d). The two elements Dl and D2 are provided with different spectral sensitivities (col 2, l. 18-20) with generation of respective photocurrents (Col. 3 ll. 20-32, claim 3 for ex.). One with ordinary skill in the art would find obvious also to use Nishimura’s teachings of a differential color sensor (Figs. 1-3 and Abstract) and the ratio of the currents measurement by its two detectors 100/150 in order to evaluate the color of the radiation  (Figs. 1-3) in view of the teachings of Xie and Krapf to teach the claimed invention.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Xie in view of Krapf and Nishimura’s suggestions so that determining the wavelength of the radiation taking into consideration the signal ratio I1/I2; wherein the signal ratio is dependent on the wavelength of the incident radiation; wherein the data processing device is configured to calculate the ratio of the signals of the photocurrents and to determine the wavelength of the radiation in consideration of the ratio, with the advantage of effectively measuring the wavelength of the unknown radiation while eliminating the effect of the substrate and lower layer on the wavelength estimation.


Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886